APPEAL FEE REQUEST




                      JOHN F. WARREN
                      COUNTY CLERK
                      GEORGE ALLEN BUILDING
                      CIVIL PROCESS
                      600 COMMERCE ST., SUITE 101                             RECEIVED IN
                      DALLAS. TEXAS 75202-3504                          5th COURT OF APPEALS
                      214653-7596                                            DALLAS, TEXAS
                                                                        5/29/2015 12:30:07 PM
                                                                               LISA MATZ
May 29, 2015                                                                     Clerk

Jaime Daniels
& All Other Occupants
4060 Preferred Place #122
Dallas, Texas 75237

In Re: CC-15-01593-E BROOKFIELD APTS vs. JAIME DANIELS & ALL OTHER OCCUPANTS

Mr. Daniels:

In accordance with Ruie 51 , of the Texas Ruies of Court, the Cierk's Record in the above
referenced case has been prepared and ready for delivery to the Fifth Supreme Judicial District
Court of Appeals for the State of Texas.

A copy of the Index and Cost Bill of the Record is enclosed for your refere~ce and a copy of the
Index has been mailed to the opposing counsel.

The fee for preparing the Original Clerk's Record is $14.00 (Fourteen dollars and 001100). Please
make check payable to John F. Warren, County Clerk, promptly. Once the fees have been
received , the Record will be delivered to the Court of Appeals.


Thank You ,




Alina Espinoza, Deputy Clerk


Cc:     Brookfield Apts
        4060 Preferred Place
        Dallas, Texas 75237

Cc:     Fifth District Court of Appeals
        600Commerce, 2nd Floor
        Dallas, Texas 75202




                                                                                           Page 1